internal_revenue_service department of the treasury index no washington dc person to contact telephone number refer reply to cc dom fi p plr-108357-99 date sum tf legend - agency state department dollar_figurex date z i date n i i dear sir or madam this is in response to a request submitted on behalf of agency by its authorized representative for an extension of time under sec_301_9100-3 of the procedure and administration regulations to file a carryforward election under sec_146 internal_revenue_code of the facts agency is a political_subdivision of state authorized to issue obligations to finance exempt facilities described in sec_142 on date m department the authority responsible for allocating state's bond volume_cap allocated dollar_figurex of state's volume_cap to agency to be used after for residential rental’ housing bonds of the code after date it was discovered by an employee of agency that form_8328 carryforward election of unused private_activity_bond volume_cap had inadvertently not been filed on wf plr-108357-99 a form_8328 electing to carryforward dollar_figurex of agency's date n bond volume_cap was filed with the internal_revenue_service simultaneously a ruling_request for an extension of time to file the form_8328 was submitted the failure to make the regulatory election had not been discovered by the internal_revenue_service carryforward amount have not been issued at the present time bonds utilizing the as of date n law sec_146 f provides that if an issuing authority's volume_cap for any calendar_year after exceeds the aggregate amount of tax-exempt private_activity_bonds issued during the calendar_year by the authority the authority may elect to treat all one or more carryforward purposes or any portion of the excess as a carryforward for the sec_146 election is made by filing form_8328 with the internal_revenue_service center form_8328 must be filed by the earlier of february the calendar_year following the year in which the excess_amount arises or the date_of_issue of bonds issued pursuant to the carryforward election under notice_89_12 c b of sec_301_9100-1 of the regulations provides in part that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due gate is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of subtitles of the code except subtitles f a taxpayer who is abroad under all g h and j sec_301_9100-3 a through c i of the regulations set forth rules that the internal_revenue_service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 - sec_301_9100-3 b provides that subject_to paragraphs b i through iii taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer of sec_301_9100-3 when a ondllp plr-108357-99 would have had if account the time_value_of_money the election had been timely made taking into conclus ton based on the facts and representations submitted agency is granted an extension of time to date n to file form_8328 for the amount of carryforward is dollar_figurex this letter is directed only to the taxpayer who requested sec_6110 provides that it may not be used or cited it as precedent office a copy of this letter is being sent to agency's authorized representative pursuant to a power_of_attorney on file with this sincerely yours of is cdv ao assistant chief_counsel financial institutions products enclosure copy fox e110 purposes ood
